Title: From George Washington to Samuel Washington, 3 December 1772
From: Washington, George
To: Washington, Samuel

 

Dear Brother,
Mount Vernon, Dec’r. 3d, 1772

I was in great hopes to have met with you at Fredricksburg, or seen you at this place on your way up but it would almost seem as if you had foresworn this part of the Country.
I have taken the liberty of troubling you with the Inclosed Letter to Doctr Briscoe & beg that you will take a copy of it, and serve him with the original when it happens to suit your convenience—I have also by Colo Fairfax wrote to Colo Stephen respecting our Lands over the Mountains, desiring the former if he should not see the latter himself to send the Letter to your care which I beg may be contrived to him by a safe hand.
If you have heard what is done in Kennedy’s Replevy please to let me know as I fancy the three months must have expired—I was glad to hear by Charles, that you still entertain’d some thoughts of coming down this Winter, but as I have met with so many disappointments, I shall never expect till I see you; My love in wch Mrs Washington &c. joins is offer’d to Yr self, my Sister & Family & I am Dr Sir Yr Most Affec Br

Go. Washington

